MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Jul 23 2020, 8:57 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
S. Rod Acchiardo                                          Curtis T. Hill, Jr.
Tell City, Indiana                                        Attorney General of Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of K.S., Jr., and                           July 23, 2020
G.V., (Minor Children),                                   Court of Appeals Case No.
Children in Need of Services,                             20A-JC-159
and                                                       Appeal from the Spencer Circuit
                                                          Court
T.S. (Mother),                                            The Honorable Karen Werner,
Appellant-Respondent,                                     Temporary Judge
                                                          Trial Court Cause No.
        v.                                                74C01-1910-JC-279
                                                          74C01-1910-JC-280
The Indiana Department of
Child Services,
Appellee-Petitioner.



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020                       Page 1 of 17
                                                      Case Summary
[1]   T.S. (“Mother”) appeals the trial court’s order adjudicating Mother’s minor

      children, K.S., Jr., (“K.S.J.”) and G.V., (collectively, the “Children”), as

      children in need of services (“CHINS”). We reverse.


                                                         Issue
[2]   Mother raises two issues, which we consolidate and restate as whether

      sufficient evidence supports the adjudication of the Children as CHINS.


                                                         Facts
[3]   Mother is the biological mother of the Children. At the outset of this matter,

      Mother maintained physical custody of K.S.J., who was born in August 2014,

      and G.V., who was born in October 2018. K.S., Sr., (“K.S.S.”) is the father of

      K.S.J.; and H.V. is the father of G.V. 1


[4]   On August 26, 2019, the Spencer County Office of the Department of Child

      Services (“DCS”) received allegations of child neglect regarding Mother and

      Mother’s boyfriend, D.D. The source alleged “unsafe conditions in the home,

      inadequate clothing or hygiene, lack of supervision, exposure to domestic

      violence, exposure to [ ] illegal activity, and concerns that the [C]hildren’s basic




      1
          Neither father is a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 2 of 17
      needs [we]re likely to be unmet due to caregiver impairment.” DCS’s App.

      Vol. II p. 8.


[5]   That same day, DCS inspected Mother’s home, which was clean, had working

      utilities, and was adequately stocked with food. During the home inspection,

      family case manager (“FCM”) Amy Jarboe asked Mother to submit to a drug

      screen. Mother refused to comply unless K.S.S. also submitted a drug sample.

      FCM Jarboe subsequently administered drug screens to K.S.S. and Mother.

      K.S.S.’s drug screen was negative; however, Mother’s drug screen was positive

      for methamphetamine and amphetamine. DCS, thus, substantiated the tipster’s

      allegations of Mother’s drug use. DCS also administered a drug screen to H.V.,

      whose test was negative. 2


[6]   D.D. was present during DCS’s inspection of Mother’s home. D.D. reportedly

      did not reside with Mother and the Children; however, FCM Jarboe asked

      D.D. to submit a drug sample. When D.D. eventually complied, D.D.’s drug

      test was negative for illegal substances.


[7]   On September 5, 2019, FCM Jarboe met with Mother, discussed a safety plan,

      and informed Mother that she had tested positive for controlled substances.

      Mother submitted a negative drug screen sample that day and maintained that

      she had not abused drugs since the usage that prompted the positive drug




      2
       During the pendency of this action, H.V. also took a hair follicle drug test that was negative for illegal
      substances.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020                         Page 3 of 17
      screen. Mother, however, refused DCS’s efforts to administer drug screens on

      September 12, 2019, and September 13, 2019. On September 23, 2019, the trial

      court entered an order compelling Mother “to submit to an instant drug screen,

      [a] hair follicle [drug screen], [to] sign requested releases of information, and

      [to] allow DCS to conduct a home visit with the children present.” Id.

      Mother’s instant drug screen that day was positive for THC; however, Mother’s

      drug screen the following day was negative for illegal substances.


[8]   DCS initiated an informal adjustment, wherein Mother was required to submit

      to biweekly drug screens. On September 30, 2019, Mother refused to submit to

      a drug screen and admitted that she had used marijuana days prior. Mother

      also failed to respond to DCS’s efforts to administer a drug screen on October 1,

      2019. Later that day, DCS received the results of Mother’s previous hair follicle

      drug screen, which was positive for methamphetamine and amphetamine.


[9]   On October 8, 2019, FCM Jarboe went to Mother’s home to remove the

      Children due to Mother’s positive drug screens and Mother’s refusal to

      cooperate with random drug testing. At the time, the Children were at the

      home of their maternal grandparents. 3 DCS allowed K.S.J. to remain with his

      maternal grandparents and placed G.V. with his father, H.V. The Children

      have remained in these placements since they were removed from Mother’s




      3
       It appears, but is somewhat unclear from the record, that Mother had already voluntarily placed the
      Children in the full-time custody of maternal grandparents when DCS initiated removal procedures.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020                    Page 4 of 17
       care. On October 10, 2019, DCS filed a petition alleging the Children were

       CHINS pursuant to Indiana Code Section 31-34-1-1.


[10]   After DCS removed the Children, Mother enrolled in the Boyett Treatment

       Center in Evansville, Indiana; undertook individual and group therapy;

       submitted to weekly drug tests; and submitted negative weekly drug test

       samples for illegal substances over the nearly two-month period before the

       slated CHINS fact-finding hearing. Mother’s drug tests were only positive for

       her prescribed medication for amphetamine salts. Also, Mother and her family

       paid for her drug abuse evaluation, drug abuse treatment, and counseling “out-

       of-pocket[,]” and Mother participated in more group therapy sessions than were

       required. Id. at 104.


[11]   The trial court conducted a fact-finding hearing on December 2, 2019. Mother

       and G.V. appeared and testified at the fact-finding hearing; K.S.S. appeared but

       did not testify. At the close of the hearing, DCS requested that the trial court

       order K.S.S. to comply with the trial court’s pending order to submit to a hair

       follicle test. Counsel for K.S.S. advised the trial court that K.S.S. did not intend

       to comply, and the trial court ordered K.S.S. to comply or risk a potential

       contempt finding.


[12]   Maternal grandparents and Mother’s sister, S.N., testified at-length regarding

       their commitment to the Children and to Mother’s sobriety. S.N. testified that

       she was the only family member who had suspected that Mother had a drug

       problem and that S.N. regretted allowing Mother’s denials to persuade her that
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 5 of 17
       Mother was drug-free. Maternal grandparents and S.N. testified that they had

       acquired drug testing kits and would not hesitate to test Mother for drug usage,

       assume custody of the Children, and enroll Mother in an inpatient drug

       rehabilitation facility if Mother relapsed. See Tr. Vol. I p. 63.


[13]   Most relevantly, FCM Jarboe testified regarding Mother’s demonstrated

       progress since the Children were removed from Mother’s care and FCM

       Jarboe’s belief that the Children’s needs were being met both before DCS

       removed the Children and in maternal grandparents’ care. FCM Jarboe

       maintained that the coercive intervention of the court was only necessary to

       ensure Mother’s continued sobriety. Also, court-appointed special advocate

       Sandra Bostwick testified: “I think the best place for the boys to be would be

       with [M]other”; and “as long as [Mother] stays with her therapy[ ], I don’t

       think she really probably needs [services] . . . .” Id. at 33. When CASA

       Bostwick was asked if the Children required any services, she replied, “No.” Id.


[14]   On December 6, 2019, the trial court entered an order, including findings of fact

       and conclusions thereon, and adjudicated the Children as CHINS as follows:


               1) That [DCS] has met its burden of proof.
               2) That the Coercive Intervention of the Court is necessary.
               3) That the Mother admitted she is an addict.
               4) That the parents were offered an informal adjustment and did
               not cooperate.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 6 of 17
       Mother’s App. Vol. II p. 33. After a hearing, the trial court entered its

       dispositional order, wherein the court ordered Mother to participate in services.

       Mother now appeals from the CHINS adjudications.


                                                    Analysis
[15]   Mother challenges the sufficiency of the evidence to support the CHINS

       adjudications. CHINS proceedings are civil actions; thus, “the State must

       prove by a preponderance of the evidence that a child is a CHINS as defined by

       the juvenile code.” In re N.E., 919 N.E.2d 102, 105 (Ind. 2010).


               When reviewing a trial court’s CHINS determination, we do not
               reweigh evidence or judge witness credibility. “Instead, we
               consider only the evidence that supports the trial court’s decision
               and [the] reasonable inferences drawn therefrom.” When a trial
               court supplements a CHINS judgment with findings of fact and
               conclusions of law, we apply a two-tiered standard of review.
               We consider, first, whether the evidence supports the findings
               and, second, whether the findings support the judgment. We will
               reverse a CHINS determination only if it was clearly erroneous.
               A decision is clearly erroneous if the record facts do not support
               the findings or if it applies the wrong legal standard to properly
               found facts.


       Gr. J. v. Ind. Dep’t of Child Servs. (In re D.J.), 68 N.E.3d 574, 577-78 (Ind. 2017)

       (citations, quotations, and punctuation omitted).


[16]   Indiana Code Section 31-34-1-1 provides that a child is a CHINS if, before the

       child becomes eighteen years of age: (1) the child’s physical or mental condition

       is seriously impaired or seriously endangered as a result of the inability, refusal,

       or neglect of the child’s parent, guardian, or custodian to supply the child with
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 7 of 17
       necessary food, clothing, shelter, medical care, education, or supervision; and

       (2) the child needs care, treatment, or rehabilitation that: (A) the child is not

       receiving; and (B) is unlikely to be provided or accepted without the coercive

       intervention of the court. See In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014) (“Our

       Supreme Court has interpreted Indiana Code Section 31-34-1-1 to require ‘that

       the parent’s actions or inactions have seriously endangered the child, that the

       child’s needs are unmet, and (perhaps most critically) that those needs are

       unlikely to be met without State coercion.’”).


                                               I.       Endangerment

[17]   Mother first argues that DCS failed to prove that the physical or mental

       condition of the Children was seriously impaired or seriously endangered.

       Mother’s Br. p. 7. We agree. The purpose of a CHINS adjudication is to

       protect children, not to punish parents. N.E., 919 N.E.2d at 106. A CHINS

       adjudication is not a determination of parental fault but, rather, is a

       determination that a child is in need of services and is unlikely to receive those

       services without intervention of the court. Id. at 105. “A CHINS adjudication

       focuses on the condition of the child.” Id. A juvenile court need not wait until

       a tragedy occurs before adjudicating a Child a CHINS. In re R.S., 987 N.E.2d

       155, 158 (Ind. Ct. App. 2013). A child is a CHINS when he or she is

       endangered by parental action or inaction. In re A.H., 913 N.E.2d 303, 306

       (Ind. Ct. App. 2009).


[18]   We initially note that, although the allegations that prompted the CHINS

       action detailed “unsafe conditions in the home, inadequate clothing or hygiene,
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 8 of 17
       lack of supervision, exposure to domestic violence, exposure to [ ] illegal

       activity, and concerns that the [C]hildren’s basic needs [we]re likely to be unmet

       due to caregiver impairment,” the record on appeal substantiates only the

       allegation of Mother’s drug abuse. See DCS’s App. Vol. II p. 8. We can only

       assume from the silent record on appeal that DCS deemed the tipster’s

       allegations of unsanitary household conditions, inadequate food and clothing,

       other illegal activity, and domestic violence to be unsubstantiated.


[19]   DCS argues that the instant case is comparable to In re J.L., 919 N.E.2d 561

       (Ind. Ct. App. 2009), and In Re Des.B., 2 N.E.3d 828 (Ind. Ct. App. 2014), in

       which this Court upheld the trial courts’ CHINS adjudications. We cannot

       agree and find these cases distinguishable. In J.L., DCS presented “clear

       evidence that [the child] was in the residence while [m]other and [grandmother]

       were using illegal substances in the bathroom[.]” See J.L., 919 N.E.2d at 564.

       In Des.B., 2 N.E.3d at 832, DCS presented evidence that the mother relied on

       controlled substances to function and engaged in pervasive, “pathological” drug

       use at home, at work, and socially; thus, the record supported the very

       reasonable inference that the mother parented the children under the influence

       of controlled substances.


[20]   Here, although the trial court found that DCS met its burden of proof to

       establish that the Children were CHINS, we simply cannot overcome the dearth

       of evidence of serious endangerment as to Mother. To the contrary, DCS’s

       case-in-chief largely underscored Mother’s progress after the Children’s removal

       and the fact that the Children’s basic needs were being amply met while in

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 9 of 17
       Mother’s care and in maternal grandparents’ care. Notably, the following

       exchange ensued on cross-examination of FCM Jarboe:


               Q: Prior to removal, was there any indication that the
               [C]hildren’s physical condition was seriously impaired or
               endangered?


               A: Not to my knowledge.


               Q: Was there any indication that the children’s mental condition
               was seriously impaired or endangered?


               A: No.


       Tr. Vol. I p. 22. FCM Jarboe also testified that, at the time of the Children’s

       removal, DCS had deemed the home of the maternal grandparents to be a

       suitable placement for the Children. FCM Jarboe testified further, at the time

       of the fact-finding hearing, that: (1) she had no concerns for the Children’s

       safety; (2) the Children were safe in Mother’s care, even without supervision;

       (3) Mother could meet the Children’s needs; and (4) FCM Jarboe had no

       evidence that Mother parented under the influence of drugs. We cannot say

       that the record supports the trial court’s finding that Mother’s actions or

       inaction seriously endangered the Children.


[21]   Our query does not end, however, with our determination that DCS presented

       insufficient evidence of serious endangerment regarding Mother’s parenting.

       For a child to be a CHINS, DCS must prove, inter alia, that one or the other of the

       parents suffers from shortcomings . . . .” Matter of E.K., 83 N.E.3d 1256, 1260

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 10 of 17
       (Ind. Ct. App. 2017). Thus, we must also consider whether DCS presented

       sufficient evidence to prove serious endangerment regarding K.S.S.


[22]   Although K.S.S. does not appeal the trial court’s adjudication of K.S.J. as a

       CHINS, we consider the evidence contained within the record regarding

       K.S.S.’s parenting. FCM Jarboe testified that K.S.S. was uncooperative and

       hostile from the outset of DCS’s involvement and refused to submit to court-

       ordered drug testing. In the following exchange, however, FCM Jarboe also

       testified that K.S.S. neither possessed nor desired legal custody of K.S.J. and,

       therefore, did not require DCS-referred services:


                Q: So, [K.S.S.] doesn’t need services, does he?


                A: During the case, we always offer both parents or all parents
                services. So, if custody was something [K.S.S.] wanted to
                pursue, we would recommend services for him.


                Q: But if he doesn’t want custody and he wants to let his child be
                with the child’s mother, who has custody then he doesn’t been
                [sic] services does he?[ 4]


                A: No.


       Tr. Vol. I. p. 11.




       4
        K.S.S. was present and represented by counsel at the fact-finding hearing and did not object to this line of
       questioning.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020                      Page 11 of 17
[23]   As was the case with Mother, we find the evidence is lacking as to K.S.S. as

       well. DCS presented no evidence to indicate that K.S.S. used drugs or was

       impaired by drugs while K.S.J. was present. The record actually makes no

       mention of the extent to which K.S.S. interacted with or supervised K.S.J.

       K.S.S.’s failure to cooperate, without more, does not prove, by a preponderance

       of the evidence, that his actions or inaction seriously endangered K.S.J.


[24]   Based on the foregoing, we conclude that DCS did not meet its burden to

       prove, by a preponderance of the evidence, that the physical or mental

       condition of the Children was seriously endangered by the actions or inaction of

       Mother or K.S.S. 5 The trial court’s finding that the physical or mental

       conditions of the Children were seriously endangered is clearly erroneous. We

       must, therefore, reverse the trial court’s adjudication of the Children as CHINS.

       See Ad.M v. Indiana Department of Child Services, 103 N.E.3d 709, 713-14 (Ind. Ct.

       App. 2018) (reversing the CHINS adjudication for lack of evidence of serious

       endangerment where, despite presence of marijuana in the parent’s home, DCS

       presented no evidence that the parent was impaired while caring for the

       children, abused drugs in the presence of the children, or abused drugs while the

       children were in the home).




       5
        We do not include H.V. in our analysis, as the record reveals that: (1) he fully cooperated with DCS; (2)
       DCS placed G.V. in H.V.’s care from the time of removal through the fact-finding hearing; and (3) FCM
       Jarboe admitted that DCS had “no issues” regarding H.V. Tr. Vol. I. p. 10.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020                     Page 12 of 17
                                           II. Coercive Intervention

[25]   Even if DCS proved that the Children’s physical or mental conditions were

       seriously impaired or seriously endangered, we conclude that DCS also failed to

       prove that the court’s coercive intervention was necessary. Mother argues that,

       in finding that the Children’s needs would not be met without the coercive

       intervention of the court, “the trial court weighed [her] former sporadic drug

       use more heavily than [her] present situation of sobriety and commitment to

       recovery. . . .” Mother’s Br. p. 7. We agree and initially note that FCM Jarboe

       and CASA Bostwick testified that, at both the time of removal and the fact-

       finding hearing, Mother possessed the ability to meet the Children’s basic needs

       and the Children’s basic needs were being met.


[26]   The “coercive intervention” element of Indiana Code Section 31-34-1-1 “guards

       against unwarranted State interference in family life, reserving that intrusion for

       families ‘where parents lack the ability to provide for their children,’ not merely

       where they ‘encounter difficulty in meeting a child’s needs.’” J.B. v. Ind. Dep’t of

       Child Servs., 2 N.E.3d 1283, 1287 (Ind. 2014) (citation omitted). When

       considering the coercive intervention requirement, courts should consider the

       family’s condition not just when the case was filed, but also when it is heard.

       Gr. J. v. Ind. Dep’t of Child Servs., 68 N.E.3d 574, 580 (Ind. 2017) (quotations

       omitted). “Doing so avoids punishing parents for past mistakes when they have

       already corrected them.” Id. at 581. “Thus, in a CHINS case, we give special

       consideration to a family’s current conditions.” Matter of A.R. v. Ind. Dep’t of

       Child Servs., 121 N.E.3d 598, 603 (Ind. Ct. App. 2019).

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 13 of 17
[27]   In Matter of A.R., DCS removed the mother’s children and filed a CHINS

       petition because the mother was homeless, continued to test positive for

       methamphetamine, and gave birth to a child with methamphetamine in its

       system. By the time of the fact-finding hearing, however, the mother had

       undergone drug treatment and counseling on her own initiative; had a pending

       job offer that would enable her to secure housing; successfully completed

       services; consistently tested negative for illegal substances; and met the

       children’s needs. Yet, DCS argued that the children’s needs were unlikely to be

       met without the court’s coercive intervention because the mother could relapse.

       The trial court adjudicated the Children as CHINS.


[28]   On appeal, this Court reversed and found:


               . . . The evidence demonstrates that, at the time of the fact-
               finding hearing, Mother had both received help for her drug
               problem and responded positively to that help, which included
               Mother having not failed a single drug test following DCS’s
               removal of the Children.


               Still, DCS also alleged that the Children needed care that they
               were unlikely to receive without the coercive intervention of the
               court because “Mother’s job offer was contingent on her passing
               a drug screen and background check” and “[a]bsent the income
               from this job, Mother would not be able to afford the apartment
               she had located.” In essence, DCS contends that “court
               intervention was necessary to ensure Mother maintained sobriety
               and passed the drug screen needed to officially obtain [the job].”


               However, any concern that DCS may have that Mother “would
               likely not be able to afford her new apartment” or might relapse

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 14 of 17
               is merely speculation about a potential future problem. . . . [A]
               mere cause for concern “is not the touchstone of a CHINS determination,
               and an unspecified concern about what might happen in the future is
               insufficient in itself to carry the State’s burden of proof.”


               . . . DCS did not present sufficient evidence that Mother needed
               the coercive intervention of the court . . . .


       Id. at 604-05 (citations omitted) (emphasis added). The panel emphasized the

       importance of considering “the family’s condition not just when the case was

       filed, but also when it is heard”; and added that “CHINS findings must be

       based on facts and reasonable inferences from the facts, not on speculative

       future concerns that [ ] may not ever happen.” Id.


[29]   Here, as in Matter of A.R., Mother’s refusal to submit to random drug screens 6

       and failure to cooperate with DCS’s informal adjustment properly resulted in

       the removal of the Children; however, by the time of the fact-finding hearing

       two months after the removal of the Children, Mother had demonstrated

       considerable progress. Mother sought out and paid for drug treatment and

       therapy; and Mother was thriving in treatment, attending individual and group

       therapy, submitting consistently negative weekly drug samples, and willingly

       taking a prescription medication that inhibited her desire to use




       6
        We regard Mother’s refused drug tests as presumptively positive. See E.W. v. J.W., 20 N.E.3d 889, 892 (Ind.
       Ct. App. 2014) (“Mother did not appear for the drug test, and the trial court presumed Mother’s
       nonattendance meant that she would have tested positive.”).

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020                  Page 15 of 17
       methamphetamine. Mother was also employed and had extensive and vigilant

       family support.


[30]   Additionally, FCM Jarboe conceded, in the following exchange, that she had

       no concerns about Mother’s parenting, the Children’s needs, or the Children’s

       safety and that her only concern was Mother’s ability to maintain sobriety:


               A: At this point, I think we would need to see that [Mother] can
               continue to maintain her sobriety. When individuals struggle
               with meth[amphetamine] use, it’s not uncommon to see a relapse
               at some point. Not saying that she would but that’s always a
               concern.


               Q: And do you feel like that it’s necessary for the Court to
               intervene to make sure that the services are provided?


               A: Yes.


       Tr. Vol. I. p. 9.


[31]   Our review of the evidence reveals that DCS simply did not carry its burden to

       establish, by a preponderance of the evidence, that the Children needed care,

       treatment, or rehabilitation that they were not receiving; and that was unlikely

       to be provided or accepted without the coercive intervention of the court.

       Moreover, as in A.R., DCS’s stated basis regarding the need for coercive State

       intervention was the possibility that Mother could relapse. This is insufficient

       evidence to support a CHINS finding. See A.R., 121 N.E.3d at 604-05 (“. . . an



       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 16 of 17
       unspecified concern about what might happen in the future is insufficient in

       itself to carry the State’s burden of proof’” in a CHINS case).


[32]   Given Mother’s demonstrated progress, extensive family support, and the

       evidence that the Children’s needs were amply met both at removal and at the

       time of the fact-finding hearing, the trial court’s finding regarding the need for

       coercive State intervention is clearly erroneous.


                                                  Conclusion
[33]   The trial court’s findings are unsupported by the evidence and, thus, are clearly

       erroneous; accordingly, we must reverse the trial court’s CHINS adjudications.

       We reverse.


[34]   Reversed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-159 | July 23, 2020   Page 17 of 17